NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                STACEY LEIGH COATS, Petitioner/Appellee,

                                        v.

            CHRISTOPHER MARCUS COATS, Respondent/Appellant.

                           No. 1 CA-CV 14-0614 FC
                                FILED 6-2-2015


           Appeal from the Superior Court in Maricopa County
                          No. FC2013-052937
                    The Honorable Jay M. Polk, Judge

                                  AFFIRMED


                                   COUNSEL

Cohen Family Law PLLC, Phoenix
By Mitchell E. Cohen
Counsel for Petitioner/Appellee

Law Offices of Jose De La Luz Martinez PLLC, Phoenix
By Jose De La Luz Martinez
Counsel for Respondent/Appellant
                             COATS v. COATS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann joined.


G O U L D, Judge:

¶1            Christopher Marcus Coats (“Husband”) appeals the family
court’s denial of his motion to set aside a default decree. For the following
reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Stacy Leigh Coats (“Wife”) filed a petition for legal separation
on November 18, 2013. Wife mailed the petition to Husband, and on
November 19, 2013, Husband accepted service of the petition along with a
summons and several other documents. Husband did not respond or
answer the petition within twenty days of accepting service, and Wife filed
an application and affidavit for default on December 11, 2013. Wife mailed
a copy of the application to Husband’s address at “3805 W. Cielo Grande,
Glendale, AZ” (the “Cielo Grande Residence”). Husband never responded
to the application, and the family court entered a default decree on March
10, 2014.

¶3           Husband filed a motion to set aside the default decree
asserting, among other things, that the decree was void. The family court
denied Husband’s motion and affirmed the default decree. Husband
timely appealed.

                               DISCUSSION

¶4           Husband contends that the default decree is void because he
never received notice of Wife’s application for default.

¶5             We review the family court’s denial of Husband’s motion to
set aside the default decree for an abuse of discretion. Blair v. Burgener, 226




                                      2
                             COATS v. COATS
                            Decision of the Court

Ariz. 213, 216, ¶ 7 (App. 2010).1 As the movant, Husband bears the burden
of showing that the decree should be set aside. Id.

¶6             An application and affidavit for entry of default must be
mailed “to the party claimed to be in default.” Ariz. R. Fam. L. P.
44(A)(1)(a). “Without such notice, the ten-day grace period does not begin
to run, the entry of default is ineffective, and the default judgment is void.”
Ruiz v. Lopez, 225 Ariz. 217, 223, ¶ 21 (App. 2010) (construing Arizona Rule
of Civil Procedure 55(a)(1)).

¶7            The record supports Wife’s claim that she provided proper
notice by mailing the application to Husband at the Cielo Grande
Residence. In October 2013, Husband moved out of the marital home and
into the Cielo Grande Residence. Husband concedes he was living at the
Cielo Grande Residence when the application was mailed. Additionally, in
Wife’s petition for separation and sensitive data coversheet, she listed
Husband’s address as the Cielo Grande Residence. Husband received
copies of these documents when he accepted service of the petition and
summons.

¶8           Husband argues that Wife should have mailed the application
to him at the marital residence because (1) he never changed his mailing
address from the marital residence, and (2) Wife knew that he continued to
check the mailbox at the marital residence. We disagree. When Wife
mailed the application, Husband had moved out of the marital home and
was living in the Cielo Grande Residence; it is incongruous to assert she
should have mailed the application to her own mailbox.

¶9             Although the family court did not expressly find that
Husband received notice of Wife’s application for default, we may infer,
based on the record before us, that the family court found that the default
decree was not void because Husband was given proper notice. Cf. Jeffries
v. First Federal Sav. & Loan Ass’n of Phoenix, 15 Ariz. App. 507, 510 (1971)
(explaining that an appellate court infers that the trial court made all
findings necessary to support its ruling if there is evidence in the record to
support the findings). Accordingly, we affirm the default decree.




1      In construing the Arizona Rules of Family Law Procedure, we may
look to cases interpreting the relevant Arizona Rule of Civil Procedure. See
Ariz. R. Fam. L. P. 1, comm. cmt.


                                      3
                           COATS v. COATS
                          Decision of the Court

                          ATTORNEYS’ FEES

¶10           Wife seeks attorneys’ fees pursuant to A.R.S. § 25-324(B)(2).
In our discretion, we deny Wife’s request for attorneys’ fees.

                             CONCLUSION

¶11          For the foregoing reasons, we affirm.




                                  :ama




                                    4